—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Silverman, J.), rendered July 16, 1996, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In the early morning hours of September 7, 1995, a member of a Brooklyn Heights block-watching association observed a man climbing through the window of a building across the street from her apartment. The witness immediately called the 911 emergency number to report the incident and describe the intruder. Because she was nervous and unsure of the address of the building, she gave the emergency operator several different street numbers. Less than two minutes later, the witness called the 911 emergency number again to clarify the address and give a more detailed description of the intruder. At the trial, the court permitted the prosecutor to play the audiotapes of both telephone calls for the jury.
On appeal, the defendant concedes that the first tape was admissible under the present sense impression exception to the rule against hearsay but contends that the second tape was *387inadmissible because it was not a contemporaneous report of the event. The alleged error was not preserved for appellate review because the defendant never objected to the admission of the tape recording on the specific ground that he raises on this appeal (see, CPL 470.05 [2]; People v Saladana, 208 AD2d 872). Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.